Citation Nr: 0217855	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  94-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to 
December 1945.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a February 1994 determination of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the case in January 1997 to ascertain 
whether the veteran desired a personal hearing before a 
Member of the Board.  The record shows that the veteran 
requested a hearing before the RO rather than appear 
before a Member of the Board.  The claims file indicates 
that the veteran failed to report to the scheduled 
personal hearing at the RO in July 1997.

In August 1997, the Board remanded the case for additional 
development.  Subsequently, a September 2002 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's claim.

2.  The veteran's most recent corrected visual acuity is 
20/40 in each eye; both the 1998 and 2002 VA examiners 
specifically noted that the veteran had no visual loss 
attributable to his service connected pterygium.






CONCLUSION OF LAW

The criteria for an increased evaluation for post-
operative pterygium have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, 4.31, Codes 6034, 6077 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim 
(inapplicable here), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the August 
1994 statement of the case (SOC) of the laws and 
regulations pertaining to his claim for an increased 
evaluation.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his 
claim.  Pursuant to the previous remand, the veteran was 
provided with VA examinations in April 1998 and May 2002.  
In February 2002, the veteran identified additional 
evidence that was available, and the RO subsequently 
obtained that evidence.  The September 2002 supplemental 
statement of the case (SSOC), informed the veteran of the 
provisions of the VCAA.  It also specified what evidence 
the veteran must obtain to successfully prosecute his 
claim, what evidence VA had obtained and that VA had 
assisted him in obtaining the evidence that he had 
identified as relevant to his claim.  The veteran 
responded that he desired his case be forwarded to the 
Board without delay.  He has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

A review of the service medical records indicated that 
mild bilateral pterygium was noted on the service 
separation examination in December 1945.  His vision at 
induction was 20/30 bilaterally, and 20/20 at discharge.

Service connection for bilateral pterygium was granted in 
January 1951.  A noncompensable evaluation was assigned, 
and that evaluation has been continued in subsequent 
rating actions.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two evaluations shall be assigned, 
the higher evaluation will be assigned of the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 
4.31 (2002).

According to the applicable criteria, a pterygium is 
evaluated on the basis of any resulting loss of vision.  
38 C.F.R. Part 4, Code 6034 (2002).  Corrected visual 
acuity of 20/200 (6/60) in one eye warrants a 20 percent 
evaluation when corrected visual acuity in the other eye 
is 20/40 (6/12).  38 C.F.R. Part 4, Code 6077 (2002).

A VA examination was performed in October 1993.  Corrected 
visual acuity was 20/25 in each eye.  Uncorrected visual 
acuity was 20/40 in the right eye and 20/25 in the left 
eye when the veteran was seen at a VA outpatient clinic 
later that month. Uncorrected visual acuity was 20/50 in 
the right eye and 20/40 in the left eye in July 1994.

A VA examination was conducted in April 1998.  The veteran 
reported a history of pterygium surgery in approximately 
1960.  He reported progressive loss of vision, but no 
other eye complaints.  Corrected visual acuity in the 
right eye was 20/40+1, and corrected visual acuity in the 
left eye was 20/25+1.  There was no diplopia or visual 
field deficit.  The diagnoses were allergic 
conjunctivitis; nasal pterygium, recurrent; early senile 
cataracts; and refractive error.  The examiner stated that 
there was "no loss of vision due to service connected 
pterygium."

The most recent VA examination was conducted in May 2002.  
The veteran again reported progressive visual loss.  
Corrected visual acuity in each eye was 20/40 (far) and 
20/20 (near).  There was no diplopia or visual field 
deficit.  Examination showed no pterygium recurrence.  The 
examiner reported his findings as:

1.  There is no evidence of pterygium 
recurrence or loss of vision associated 
to previous pterygium excision corneal 
scars.  2.  Bilateral senile cataracts 
explains best corrected visual acuity 
20/40 bilaterally.  3.  Dry eye 
syndrome explains burning sensation.

After a careful review of the evidence of record, it is 
found that an increased evaluation for the veteran's post-
operative pterygium is not warranted.  The applicable 
criteria states that corrected visual acuity of 20/200 
(6/60) in one eye warrants a 20 percent evaluation when 
corrected visual acuity in the other eye is 20/40 (6/12).  
38 C.F.R. Part 4, Code 6077 (2002).  In the instant case, 
the veteran's most recent corrected visual acuity is 20/40 
in each eye.  Moreover, both the 1998 and 2002 VA 
examiners specifically noted that the veteran had no 
visual loss attributable to his service connected 
pterygium.  The most recent examiner noted that the 
nonservice connected cataracts, which are attributable to 
the veteran's age, are the cause of his visual loss.  
Clearly, therefore, the noted criteria for a compensable 
evaluation have not been met in this case.

In addition, the evidence does not establish that an 
increased evaluation is warranted under the provisions of 
38 C.F.R. § 3.321 (2002).  Initially, the evidence does 
not show that this disability, standing alone, has caused 
marked interference with employment.  The veteran, who is 
now 80 years old, has not worked for many years.  However, 
since the recent examinations have identified no visual 
loss associated with the service connected eye disorder, 
there is no credible evidence that the veteran's service-
connected eye disorder has markedly interfered with his 
ability to work.  Furthermore, there is no evidence that 
the veteran has been hospitalized because of his service 
connected eye disorder; as such, there is no evidence that 
it has resulted in "frequent periods of hospitalization."  
As a consequence, it is found that an extraschedular 
evaluation for the service-connected eye disorder is not 
justified.

In conclusion, the preponderance of the evidence is 
against an increased evaluation for post-operative 
pterygium.  



ORDER

The appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

